SCHEB, Acting Chief Judge.
The defendant, Steven Graham, appeals his convictions and sentences of possession of a firearm by a convicted felon and carrying a concealed firearm. The defendant’s only meritorious point on appeal concerns costs. We agree that the trial court erred in imposing costs without affording the defendant notice or opportunity to be heard. Mays v. State, 519 So.2d 618 (Fla. 1988); Jenkins v. State, 444 So.2d 947 (Fla. 1984). Accordingly, we strike the imposition of costs and remand to the trial court, which may reimpose costs if the appropriate notice and opportunity to be heard is afforded the defendant. The judgments and sentences are affirmed in all other respects.
Affirmed in part; reversed in part.
HALL and PATTERSON, JJ., concur.